Title: To George Washington from James McHenry, 5 November 1786
From: McHenry, James
To: Washington, George



My dear General.
Baltimore 5 Novr 1786

I have just received from L’orient by the Iris, a present from the Marquiss de la Fayette for your Excellency, of a Jack ass two mules some pheasants and partridges, which I shall after some days rest forward to your Excellency. The reason for giving you so early information is to request you send two careful servants to assist in conducting them to your seat. I imagine I must send the birds by water. If I do not hear from you in a reasonable time I shall take the necessary steps to ensure their safe conduct.
This present comes under circumstances which does honor to the Marquiss. The King of Spain makes a present like a poor man—the Marquiss like a prince. With sencere affection I am Dr General yours

James McHenry

